                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                                 4:20CR3064

    vs.
                                                              ORDER
CHARLIE REA,

                Defendant.


     IT IS ORDERED:

     1)   Defendant’s motion to extend the deadline for objecting to the findings
          and recommendation on his motion to suppress, (Filing No. 58), is
          granted. Defendant’s objection shall be filed on or before June 24,
          2021.

     2)   The trial of this case is set to commence before the Honorable Richard
          G. Kopf, Senior United States District Judge, in Courtroom 1, 100
          Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
          9:00 a.m. on July 26, 2021, or as soon thereafter as the case may be
          called, for a duration of three (3) trial days. Jury selection will be held at
          commencement of trial.

     3)   The ends of justice served by granting the motion to continue outweigh
          the interests of the public and the defendant in a speedy trial, and the
          additional time arising as a result of the granting of the motion, the time
          between today’s date and July 26, 2021, shall be deemed excludable
          time in any computation of time under the requirements of the Speedy
          Trial Act, because although counsel have been duly diligent, additional
          time is needed to adequately prepare this case for trial and failing to
          grant additional time might result in a miscarriage of justice. 18 U.S.C.
          § 3161(h)(1) & (h)(7). Failing to timely object to this order as provided
          under this court’s local rules will be deemed a waiver of any right to
          later claim the time should not have been excluded under the Speedy
          Trial Act.

     May 24, 2021.                           BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
